TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 27, 2017



                                      NO. 03-17-00069-CV


                             Lori Owens f/k/a Lori Fain, Appellant

                                                 v.

                Carlene Marie Georgen and Mark Robin Georgen, Appellees




      APPEAL FROM THE 207TH DISTRICT COURT OF COMAL COUNTY
         BEFORE JUSTICES PURYEAR, PEMBERTON, AND GOODWIN
  DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE PURYEAR




This is an appeal from an order signed by the trial court on January 11, 2017. Having reviewed

the record, it appears that the Court lacks jurisdiction over the appeal. Therefore, the Court

dismisses the appeal for want of jurisdiction. Appellant shall pay all costs relating to this appeal,

both in this Court and the court below.